ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark K. Leeman                                            Gregory F. Zoeller
Logansport, Indiana                                       Attorney General of Indiana

                                                          Michael Gene Worden
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana
______________________________________________________________________________



                               In the                                       Oct 31 2013, 10:16 am

                       Indiana Supreme Court
                           _________________________________

                                  No. 08S02-1306-CR-423


ROBERT BOWEN,
                                                          Appellant (Defendant below),

                                              v.

STATE OF INDIANA,
                                                     Appellee (Plaintiff below).
                           _________________________________

                            Appeal from the Carroll Circuit Court
                                   No. 08C01-1007-FB-8
                           The Honorable Donald E. Currie, Judge

                           _________________________________

                                 On Petition For Rehearing
                           _________________________________

                                      October 31, 2013

Per Curiam.

       Bowen’s sentencing order did not identify the reasons for the consecutive sentences that

were imposed. We rejected the argument in Bowen’s transfer petition that concurrent sentences

were required, but we sustained his argument that a new sentencing order was and we remanded
the case with instructions for preparation of a new sentencing order “without a hearing.” Bowen

v. State, 988 N.E.2d 1134 (Ind. 2013).     Bowen’s rehearing petition notes that the judge who

originally sentenced him is no longer on the bench and he argues that the current judge cannot

clarify the original sentencing decision. Bowen again requests that the case be remanded with

instructions for imposition of concurrent sentences. We again reject that request, but expand our

remand instructions as follows:

       On remand for a new sentencing order that responds to concerns raised by the
       Supreme Court, the trial court may discharge this responsibility by (1) issuing a
       new sentencing order without taking any further action, (2) ordering additional
       briefing on the sentencing issue and then issuing a new order without holding a
       new sentencing hearing, or (3) ordering a new sentencing hearing at which
       additional factual submissions are either allowed or disallowed and then issuing
       a new order based on the presentations of the parties.


Taylor v. State, 840 N.E.2d 324 (Ind. 2006).

       Accordingly, we grant rehearing for the limited purpose of modifying the remand

instructions, and otherwise deny the rehearing petition.



All Justices concur.




                                                 2